483 P.2d 208 (1971)
Joseph ANDRADE, Appellant,
v.
STATE of Nevada, Respondent.
No. 6340.
Supreme Court of Nevada.
March 26, 1971.
Robert G. Legakes, Public Defender and Morgan D. Harris, Deputy Public Defender, Las Vegas, for appellant.
Robert List, Atty. Gen., Carson City, Roy A. Woofter, Dist. Atty., and George D. Frame, Deputy Dist. Atty., Las Vegas, for respondent.

OPINION
PER CURIAM:
A jury convicted Andrade of the crime of forgery, NRS 205.090, one element of which is the specific intent to defraud, prejudice or damage another. His appellate claim is that he could not have possessed the specific intent required by statute since he was intoxicated. Of course, voluntary intoxication, though not an excuse for crime, may be considered in determining intent, NRS 193.220, and the court so instructed the jury. We assume that the jury did so. King v. State, 80 Nev. 269, 392 P.2d 310 (1964). In any event there is substantial evidence from which the jury could conclude that Andrade's intoxication was not so gross as to preclude his intention to defraud. King v. State, supra.
Affirmed.